DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
This action is in reply to the Amendment filed on November 4, 2021 (“the Response”).  Claims 1-3 are Currently amended, and claim 4 is Canceled. Claims 1-3  currently pending and have been examined.

Response to Amendments
Examiner acknowledges Applicant’s replacement drawing which overcomes the objection set forth in the prior office action. The replacement drawing has been entered, but Examiner notes that the replacement drawing raises a new objection set forth below.
Applicant’s amendments to claims 1-3 and the cancelation of claim 4 have been noted by the Examiner. These amendments and the cancelation are sufficient to overcome the claim objections and the claim rejections under 35 U.S.C. 112 set forth in the prior office action. Therefore, the claim objections and those claim rejections are withdrawn by the Examiner.
Examiner also notes that the new grounds of rejection presented below under 35 U.S.C. 103 were not necessitated by the amendment, so this action is NONFINAL.
Drawings
The replacement drawing is objected to because it is fuzzy and indistinct. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. See 37 C.F.R. 1.84(l).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 103
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2012/0329022, Hetland et al. (“Hetland”) in view of U.S. Patent Pub. No. 2015/0086958, Lewis (“Lewis”) and U.S. Patent Pub. No. 2014/0057235, Kellum et al. (“Kellum”). 
Regarding claim 1 (Original), Hetland teaches a mannequin device for cardiopulmonary resuscitation training (chest compression training assembly, Title), the device comprising: a torso case (102) having an open top and an inner space defined therein (lower portion 7 of torso simulation area, FIG. 2, ¶27); a torso cover (104) constructed to cover the open top of the torso case (102) (upper portion 5 of torso simulation area, FIG. 1, ¶27); a head case (106) connected to the torso case (102) (back portion of head connected to lower portion 7 of torso simulation area, FIG. 1), wherein the head case has an inner space defined therein and an open top (FIG. 1); a head cover (108) constructed to cover the open top of the head case (106) (front portion of head covers opening of back portion of head, FIG. 1). 
Hetland may not explicitly teach a spring (110) installed on an inner bottom face of the torso case (102) to exert an elastic force to the torso cover to lift the torso cover (104) upward. Hetland teaches that when the user removes the compression force, the elasticity of upper portion 5 of torso 1 is what returns upper portion 5 to its original pre-compression position (upper portion adapted to move toward  exerts an elastic force on movable member 130 to lift movable member 130 upward (springs 134a-c bias movable member 130 upward, FIG. 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hetland by Lewis and use a spring instead of the elastic material of upper portion 5 by simple substitution of one known restoring mechanism for another in order to yield the predictable results of restoring upper portion 5 to its pre-compression position.
Hetland may not explicitly teach a first column (112) installed on the inner bottom face of the torso case (102), wherein the first column is provided with a first sensor (112a) for sensing a magnetic force; a second column (114) installed on the inner bottom face of the torso case (102), wherein the second column is provided with a second sensor (114a) for sensing a magnetic force, wherein the second sensor (114a) is installed at a lower height than the first sensor (112a); OR a pivoting arm 118 installed on the inner bottom face of the torso case (102), wherein the arm (118) has a distal end pivoting in a reciprocating manner in a vertical direction, wherein the arm (118) has a magnet (118a) installed at the distal end thereof, wherein the magnet (118a) pivots in a reciprocating manner in a vertical direction by a certain angle between the first column (112) and the second column (114), wherein each of the first sensor (112a) and the second sensor (114a) is configured to detect a magnetic force when the magnet (118a) pivots up and down.  However, Lewis teaches that sensor 140 is coupled to base member 120 (i.e., sensor housing (i.e., “first column”) is “installed” on the inner bottom face of the torso case, FIG. 5, ¶34), and in one embodiment, sensor 140 includes a plurality of optical sensors arranged vertically at different heights in the sensor housing (e.g., sensor 142d is installed at a lower height than sensor 142a, FIG. 6A, ¶35). In other words, the sensor housing inherently is or includes a “column” to which the sensors are mounted (FIG. 6A). Mounting the sensors to two or more different columns instead of the same column would have been within the purview of one of ordinary skill and it would function equivalently as it is merely a rearrangement of parts that does not alter the function of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). See MPEP §2144.04(VI)(C). Lewis further teaches that movable member 130 mounted to base member 120 (i.e., “pivoting arm,” FIG. 5) has a projection 136 which moves (i.e., “pivots”) vertically in slot 144, moving past/between and triggering the 
Hetland may not explicitly teach wherein the device further comprises a control unit, wherein when, during pivoting movement of the pivoting arm (118) via pressing of the torso cover, the magnet (118a) is lowered down and then passes by the first sensor (112a) and the second sensor (114a) and then move upwards again and then pass by the first sensor 112a, the control unit determines that the pressing operation is normal and indicates on the display 122 that the pressure operation is normal. However, as discussed above, in Hetland as modified, the magnet on projection 136 of movable member 130 pivots down during compression (i.e., via pressing of the torso cover) and then up again, and the depth of compression 
Regarding claim 3 (Original), Hetland teaches wherein the device further comprises a neck joint 120 connecting the torso case 102 and the head case 106 with each other (FIG. 1), wherein the neck joint 120 is pivotably mounted about a first pivot-shaft 120a and a second pivot-shaft 120b, wherein the neck-joint 120 is pivotable with respect to the torso case 102 about the first pivot-shaft 120a, 13English Translation of PCT/KR2016/011781 wherein the neck-joint 120 is pivotable with respect to the head case 106 about the second pivot-shaft 120b (neck joint can rotate the head left and right and pivot the chin up and down, FIG. 1).  

2 is rejected under 35 U.S.C. 103 as being unpatentable over Hetland in view of Lewis and Kellum as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2007/0054254, Cook et al. (“Cook”).
Regarding claim 2 (Original), Hetland may not explicitly teach wherein the device further comprises a display 122. However, Lewis and Kellum each teach this feature. For example, Lewis teaches that visual feedback device 150 may display the depth of compression, force exerted on movable member 130, and/or frequency of chest compressions (¶47, ¶48). Lewis further teaches wherein the display 122 is configured to display one or more of letters, numbers, and graphics (e.g., display frequency of chest compressions numerically, ¶48), or to change color, brightness, size, and display area of at least one of the characters, numbers, and graphics. Further still, Lewis teaches wherein the display 122 includes: a depth display 122a (feedback device 150 displays information such as the depth of chest compression, ¶47); and a count display 122b indicating a press-rate or count per unit time of currently performed cardiac compressions (frequency of chest compressions, ¶48).
Lewis may not explicitly teach that the depth display is indicative of a minimum depth to be depressed during cardiac compression. However, as discussed regarding claim 1, Kellum teaches setting a target minimum compression depth (lower end of green range, FIG. 16), a target maximum compression depth (high end of green range, FIG. 16), and identifying undesirable performance ranges (where compression depth is too high or too low, red and yellow ranges, FIG. 16). In other words, one of ordinary skill in the art before the effective filing date would have readily understood that the depth of compression must be greater than some minimum threshold in order to be 
Lewis also may not explicitly teach the display being installed in the head case as the visual feedback display 150 of Lewis appears to be located on the chest (FIG. 1). However, Cook teaches a medical training device (Title; CPR training mannequin, FIG. 1) with an indicator that shows real-time feedback of the CPR compression rate being administered by a student on the training manikin (Abstract).Cook further teaches that indicator 60 is located at any position which is visible to the student during the application of compressions to the manikin (¶33, emphasis added), for example, within a slot or window 62 positioned near the shoulder of the manikin device 10 (FIGS. 1, 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to install the display in the head of the mannequin of Hetland as a matter of design choice in order to yield the predictable results of placing the display in a position which is visible to the student during application of compressions.

Response to Arguments
Applicant’s argument on p. 8 of the Response that the sensor of Kellum does not move above or below the magnets is persuasive; therefore, the rejections of claims 1-3 under 35 U.S.C. 103 have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Lewis as set forth above.

Conclusion
This action is NONFINAL. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L KORB whose telephone number is (313)446-4918.  The examiner can normally be reached on M-F, 10AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270 - 7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/J.L.K./
Patent Examiner
Art Unit 3715

/THOMAS J HONG/Primary Examiner, Art Unit 3715